Citation Nr: 0921416	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for arthritic changes 
of the lumbar spine, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1965 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO denied the 
Veteran's claims for increased ratings for arthritic changes 
of the lumbar spine and for PTSD, each rated as 10 percent 
disabling.  


FINDINGS OF FACT

1.  The Veteran's service-connected arthritic changes of the 
lumbar spine have been manifested by disability that equates 
to flexion of the thoracolumbar spine greater than 60 degrees 
but less than 85 degrees.

2.  The Veteran's service-connected PTSD has been manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
arthritic changes of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5242 (2008).

2.  The criteria for a rating higher than 10 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through August 2007 and July 2008 notice 
letters, the RO notified the Veteran of the legal criteria 
governing his claim and the evidence needed to support his 
claims.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2007 and July 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2007 and 
July 2008 letters.

Here, however, the duty to provide notice relating to the 
Veteran's claims for increased ratings was not fully 
satisfied pursuant to Vazquez-Flores, supra, prior to the 
initial unfavorable decision by the RO.  Preliminarily, the 
Board notes that the initial notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such, it 
does not take the form prescribed in that case.  
Nevertheless, lack of harm may be shown (1) when any defect 
was cured by actual knowledge on the part of the claimant; 
(2) when a reasonable person could be expected to understand 
from the notice what was needed; or (3) when a benefit could 
not have been awarded as a matter of law.  Id. at 887; see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that prior to the initial adjudication of the 
claim, the RO sent the Veteran letters in August 2007 that 
requested that he provide evidence describing how his 
disabilities had increased in severity.  Those notice letters 
also notified the Veteran that disability ratings are 
assigned based, in part, on the severity of symptoms and 
their impact on employment.  The letters further requested 
that the Veteran submit evidence of the severity of his 
symptoms, including "statements from other individuals who 
are able to describe from their knowledge and personal 
observations in what manner [his] disability has become 
worse."  In addition, the Veteran was questioned about the 
effect of his disabilities on his daily life at the August 
2007 VA examinations performed in association with his 
claims.  The Board thus finds that the notice provided in the 
August 2007 and July 2008 letters, along with the Veteran's 
responses to the questioning at the August 2007 VA 
examinations regarding the effect of his disabilities on his 
daily life, show that the Veteran had actual knowledge that 
medical and lay evidence was required to show an increase in 
severity, including the impact on his daily life. 

The Board notes that, prior to the initial adjudication of 
the claims, VA did not provide the Veteran with specific 
notice of the criteria necessary for entitlement to higher 
disability ratings, as required by Vazquez-Flores, supra.  
The Board notes, however, that the Veteran was later given 
notice of the exact criteria on which his disabilities are 
rated via a December 2007 statement of the case and again via 
the July 2008 notice letter.  Further, the Veteran was 
provided notice via the August 2007 notice letters that any 
disability rating would be determined by application of the 
ratings schedule and relevant diagnostic codes based on the 
extent and duration of the signs and symptoms of his 
disabilities and their impact on his employment.  See 
Vazquez-Flores, supra.  The ratings schedule is the sole 
mechanism by which a Veteran can be rated, excepting only 
referral for extra-schedular consideration and the provisions 
of special monthly compensation.  See 38 C.F.R. Part 4.  As 
will be discussed below, arthritic changes of the lumbar 
spine are rated under the General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Code 5242, 38 C.F.R. § 
4.71a.  PTSD is rated under the General Rating Formula for 
Mental Disorders, Diagnostic Code 9411, 38 C.F.R. § 4.130.  
The Veteran was notified of the specific criteria of 
Diagnostic Codes 5242 and 9411 in the statement of the case 
sent to him in December 2007, and was again notified of 
relevant PTSD rating criteria in the July 2008 notice letter.

In light of the foregoing, the Board finds that, while the 
notice requirements of Vazquez-Flores were not timely met as 
contemplated by the Court, the administrative appeal process 
provided the Veteran with notice of the specific rating 
criteria, and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Court in Vazquez-Flores.  The Board 
concludes that during the administrative appeal process the 
Veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's treatment records from the 
Grand Island Division VA Nebraska Western Iowa Health Care 
System and from private treatment providers have been 
obtained and associated with the claims file.  Additionally, 
the Veteran was provided VA examinations in August 2007, the 
reports of which are of record.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claims on appeal that need 
to be obtained.  Thus, VA has properly assisted the Veteran 
in obtaining any relevant evidence.

II. Analysis

The Veteran contends that his service-connected arthritic 
changes of the lumbar spine and PTSD are more disabling than 
what is reflected by the currently assigned 10 percent 
ratings.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Additionally, in part, with respect to 
disability associated with the lumbar spine, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent rating.  Id.

Additionally, under Note (1):  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]-For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Under the General Rating Formula For Mental Disorders, to 
include PTSD, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  Id. 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a 
disability from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.2 (2008).

Relevant medical evidence of record consists of VA medical 
examinations conducted in August 2007 as well as records from 
the Veteran's treatment by VA and private treatment 
providers.  Report of the August 2007 examination reflects 
that the Veteran complained of stiffness and aching pain in 
his lower back that radiated to his legs.  The examiner noted 
no numbness, tingling, or weakness, although the Veteran 
described having occasional flare-ups every two to three 
months with increased pain.  The Veteran reported no 
incapacitating episodes during the preceding 12 months and 
stated that he treated the pain with over-the-counter pain 
medication.  Physical examination revealed no muscle spasm, 
atrophy, guarding, tenderness, or weakness.  The Veteran was 
found to have a normal posture and gait with no abnormal 
spinal curvature.  His muscle strength was 5/5 bilaterally, 
and his reflexes were normal.  Range of motion testing 
revealed flexion to 70 degrees without pain, extension to 20 
degrees without pain, left and right lateral rotation to 25 
degrees without pain, and left and right lateral flexion to 
20 degrees without pain.  The examiner noted that repetitive 
motion did not limit the Veteran's range of motion or 
increase his pain.  The examiner diagnosed the Veteran with 
arthritic changes of the lumbar spine.

Report of the Veteran's August 2007 psychological examination 
reflects that the examiner noted the Veteran's diagnosis of 
both PTSD and a bipolar disorder, which disorder he noted was 
not in any way related to the Veteran's time in service or to 
his service-connected PTSD.  The Veteran reported that his 
hobby was working on and riding his motorcycles and stated 
that he had a close friendship with another Veteran, although 
he reported that he had left the motorcycle club to which he 
had previously belonged.  The examiner found the Veteran to 
be cooperative and friendly with unremarkable psychomotor 
activity.  His mood was noted to be depressed, and his affect 
was found to be restricted.  His attention, orientation, 
thought process, and thought content were all found to be 
normal, and the examiner found no problems with the Veteran's 
judgment, intelligence, or insight.  The examiner found the 
Veteran's PTSD to cause no impairment in his activities of 
daily living.  

Regarding PTSD symptoms, the examiner noted that the Veteran 
experienced recurrent nightmares related to his service 
experiences and displayed distress at exposure to cues 
triggering reminders of his stressors.  The examiner also 
noted that the Veteran made efforts to avoid thoughts and 
feelings associated with his stressors and reported feelings 
of detachment from others.  No flashbacks, intrusive 
thoughts, or hypervigilance was found.  The examiner noted in 
particular that although the Veteran has interrupted sleep, 
the cause was not the Veteran's PTSD but his diuretic 
medication.  The Veteran further reported no problems with 
irritability or anger, although he noted some slight 
difficulty with concentration.  The examiner concluded that 
the Veteran's PTSD symptoms are mild, based on the interview 
with the Veteran as well as results from the Clinician-
Administered PTSD Scale testing.  The examiner further stated 
that the Veteran's bipolar disorder, which was in the 
depressive phase at the time of the examination, was not 
related to the Veteran's service or to his service-connected 
PTSD.  The examiner concluded that the Veteran did not 
display occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks due to PTSD symptoms; he found instead that the 
Veteran's PTSD signs and symptoms are transient or mild and 
mildly decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  

Records from the Veteran's treatment with private physicians 
reflect that he was seen in January 2008 with complaints of 
back pain.  His treatment provider at the time noted that the 
Veteran had a "good range of motion both with forward 
flexion and hyperextension as well as lateral bending."  
Straight leg testing at the January 2008 treatment visit was 
negative for radiation of pain into the Veteran's legs but 
positive for pain into the back.  The Veteran was found to 
have normal flexion and normo-reactive deep tendon reflexes.  
The physician at that time diagnosed the Veteran with low 
back strain and prescribed treatment with ice, back 
exercises, and physical therapy.  

Records from the Veteran's ongoing treatment at the Grand 
Island Division VA Nebraska Western Iowa Health Care System 
reflect that he has received ongoing treatment for PTSD.  
Reports from the Veteran's treatment visits reflect that he 
has consistently reported symptoms of avoidance and some 
trouble sleeping, although he reported in June 2007 that his 
nightmares were occurring less frequently.  The June 2007 
treatment also reflects that the Veteran told his treatment 
provider he believed he was doing "the same" in terms of 
the severity of his PTSD symptoms.  He reported that he was 
not having panic attacks or feelings of helplessness or 
hopelessness, although he stated that he would grow upset 
when reading or hearing reports of the current wars.  He was 
noted to have a dysthymic mood, but the examiner noted that 
the Veteran also suffered from bipolar disorder, which was in 
depressive phase at the time.  

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the appeal period, 
the Veteran's service-connected arthritic changes of the 
lumbar spine warrant no more than a 10 percent rating.  The 
Board also finds that, for the entirety of the appeal period, 
the Veteran's service-connected PTSD warrants no more than a 
10 percent rating.

In this case, the Board finds that the Veteran's flexion of 
the thoracolumbar spine was to 70 degrees without pain, 
warranting a 10 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  In 
particular, the Board notes that at the Veteran's August 2007 
VA examination, he was found to have flexion of the spine to 
70 degrees without pain, even on repetition of motion.  As 
noted above, in VA Fast Letter 06-25, VA has determined that 
repetitive testing of a joint should yield sufficient 
information on any functional loss due to an orthopedic 
disability.  In this case, the Board has taken into 
consideration the findings of the Veteran's August 2007 VA 
examiner, who specifically addressed the question of whether 
the Veteran displayed pain on repetitive motion throughout 
range of motion testing and concluded that the Veteran did 
not experience pain on motion, even on repetitive motion.  In 
light of these findings, the Board finds that the Veteran's 
forward flexion of the thoracolumbar spine is functionally 
limited to no less than 70 degrees.  The Board also looks to 
the Veteran's January 2008 VA treatment visit, at which time 
he was found to have a "good range of motion" in his lumbar 
spine with some pain in the back on straight-leg raising but 
no radiating pain to the legs and no mention of pain when 
moving through the range of motion.  The Board thus concludes 
that, even when taking pain on motion into consideration as 
required by DeLuca, supra, the limited range of motion 
displayed by the Veteran at his August 2007 VA examination 
more closely approximates the level of disability considered 
by a 10 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine. 

The Board notes that the Veteran did not display flexion of 
the thoracolumbar spine of 60 degrees or less to warrant a 20 
or 40 percent rating.  Similarly, the Board also notes that 
there is no evidence that the Veteran's arthritic changes of 
the lumbar spine have resulted in disability comparable to 
ankylosis to warrant a 50 or 100 percent disability rating.  
The Board acknowledges that the Veteran's August 2007 VA 
examination reflects the Veteran's complaints of aching pain 
in his lower back.  However, as discussed above, the Board 
finds that any such pain and its effect on the Veteran's 
range of motion is contemplated in the 10 percent rating.  
Therefore, the Board simply does not find that a rating 
higher than 10 percent based on any additional functional 
loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
under the rating criteria.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected arthritic changes of the lumbar 
spine.  In this case, although there is radiological evidence 
of degenerative changes (arthritis) of the spine, the Veteran 
is in fact being rated for limitation of motion of the 
thoracolumbar spine associated with such degenerative changes 
as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2008).  

Regarding the Veteran's claim for an increased rating for his 
service-connected PTSD, in light of the above findings, the 
Board finds that, for the entirety of the appeal period, the 
Veteran's PTSD more nearly approximates a 10 percent rating.  
In so concluding, the Board finds persuasive the August 2007 
VA psychiatrist's report of examination, in which the 
examiner did not find that the Veteran had symptoms such as 
depressed mood, anxiety, suspiciousness, panic attacks, or 
chronic sleep impairment due to his service-connected PTSD.  
The Veteran reported instead that although he suffered from 
sleep interruption, it was due to medication causing him to 
urinate frequently during the night.  The Veteran also 
reported occasional nightmares, which he stated at a June 
2007 treatment visit were occurring less and less frequently.  
The Veteran was also noted to have a fellow Veteran as a 
close friend and to participate in repairing and riding 
motorcycles as a hobby.  Mild concentration problems were 
noted, but the examiner found specifically that the Veteran's 
depressed mood was due not to his service-connected PTSD but 
to his bipolar disorder.  The examiner concluded that the 
Veteran did not display occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks due to PTSD symptoms; he found instead 
that the Veteran's PTSD signs and symptoms were transient or 
mild and mildly decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  The Board notes that these documented symptoms more 
closely align with the criteria for a 10 percent disability 
rating, discussed above.  The Veteran does not experience any 
symptom contemplated by the criteria for higher ratings, such 
as the criteria for a 30 percent rating or higher, due to his 
PTSD.

The Board has considered the Veteran's and his 
representative's contentions with regard to his claims for 
higher ratings for his service-connected arthritic changes of 
the lumbar spine and PTSD.  While the Board does not doubt 
the sincerity of the Veteran's belief that his disabilities 
are more severely disabling than reflected in the current 
ratings, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter, such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected arthritic changes of the 
lumbar spine or PTSD otherwise have rendered impractical the 
application of the regular schedular standards.  The very 
symptoms he experiences are contemplated by the rating 
schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claims that is not contemplated by the 
rating schedule.  As a result, the Board concludes that a 
remand to the RO for referral of the rating issues to the VA 
Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected arthritic changes of the lumbar 
spine warrant no more than a 10 percent rating, and his 
service-connected PTSD warrants a rating of no more than 10 
percent.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.57, 4.59, 4.71, 4.71a, 4.130, Diagnostic 
Codes 5242, 9411 (2008).  This is so for the entirety of the 
appeal period.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a rating higher than 10 percent for arthritic 
changes of the lumbar spine is denied.

Entitlement to a rating higher than 10 percent for 
posttraumatic stress disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


